DETAILED ACTION
In response to communication filed on 1/7/2022.
Claims 1-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth McAusland (Reg. 37,980) on 1/20/2022.
The application has been amended as follows: 

1. (Currently Amended) A system for supporting a single logical IP subnet across multiple independent layer 2 subnets in a high performance computing environment, comprising: 
a computer, the computer comprising one or more microprocessors; 
a logical device, the logical device being addressed by a layer 3 address, wherein the logical device comprises a plurality of network adapters, each of the network adapters comprising a physical port; and 
a plurality of switches including at least first, second, and third switches; 
a first discrete layer 2 subnet connected to the first switch and second switch; 

wherein each of the first, second, and third switches is connected to a separate physical port of a network adapter of the plurality of network adapters of the logical device, wherein the first and second switches are interconnected via one or more control links; and 
wherein a mapping table is provided at the logical device; and 
wherein the logical device performs a load balancing function for packets addressed to the layer 3 address of the logical device by distributing said packets over the first discrete layer 2 subnet and the second discrete layer 2 subnet.

8. (Currently Amended) A method for supporting a single logical IP subnet across multiple independent layer 2 subnets in a high performance computing environment, comprising: 
providing, at a computer comprising one or more microprocessors; a logical device, the logical device being addressed by a layer 3 address, wherein the logical device comprises a plurality of network adapters, each of the network adapters comprising a physical port, and a plurality of switches including at least first, second, and third switches; 
arranging the plurality of switches into a plurality of discrete layer 2 subnets, including a first discrete layer 2 subnet connected to the first switch and second switch; and 
a second discrete layer 2 subnet connected to the third switch wherein the second discrete layer 2 subnet is independent of the first discrete layer 2 subnet; 
connecting each of the first, second and third switches to a separate at least one physical port of a network adapter of the plurality of network adapters of the logical device; 
interconnecting the first switch and second switch via one or more control links; and 
providing a mapping table at the logical device; 
2 subnet.

15. (Currently Amended) A non-transitory computer readable storage medium having instructions thereon for supporting a single logical IP subnet across multiple independent layer 2 subnets in a high performance computing environment, which when read and executed by a computer cause the computer to perform steps comprising: 
providing, at a computer comprising one or more microprocessors; 
a logical device, the logical device being addressed by a layer 3 address, wherein the logical device comprises a plurality of network adapters, each of the network adapters comprising a physical port, and a plurality of switches including at least first, second, and third switches;
 arranging the plurality of switches into a plurality of discrete layer 2 subnets, including a first discrete layer 2 subnet connected to the first switch and second switch, and a second discrete layer 2 subnet connected to the third switch wherein the second discrete layer 2 subnet is independent of the first discrete layer 2 subnet; 
connecting each of the first, second, and third switches to at least one separate physical port of a network adapter of the plurality of network adapters of the logical device; 
interconnecting the first switch and second switch via one or more control links; and 
providing a mapping table at the logical device; 
wherein the logical device performs a load balancing function for packets addressed to the layer 3 address of the logical device by distributing said packets over the first discrete layer 2 subnet and the second discrete layer 2 subnet.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: providing a mapping table to a logical device and performing a load balancing function for packets addressed to a layer 3 address of the logical device by distributing said packets over a first discrete layer 2 subnet arranged as a plurality of switches that includes a first and second switch and a second discrete layer 2 subnet that comprises of a third switch, each of the switches being connected to a separate physical port of a network adapter of the logical device, as specified in independent claims 1,8 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412